DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species III, claims 18-20 in the reply filed on 05/13/2022 is acknowledged.

Response to Amendment
Applicant’s addition of new claims 21-33 in the reply filed on 05/13/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The as filed specification and claims did not discuss different configurations in regards to the orientations of the plurality of corrugations, as detailed in claims 30-33. The direction of the corrugations was never discussed, nor a difference in corrugation direction between elements of the same invention. However, claims 30-33 discuss different configurations of the container based on the direction of the corrugation in regards to specified panels. As this was not disclosed in the originally filed invention, these claims are rejected under U.S.C. 112a, as it is considered new matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 20-22, 24, and 27-29 are rejected under 35 U.S.C. 102a(1) as being anticipated by Gasior (US 20050184139 A1).
	With respect to claim 18, Gasior discloses a display ready case (10 figure 4 below) comprising: a front panel (14 figure 6 below), and a first front side panel (38 figure 6 below) and a second front side panel (36 figure 6 below) generally perpendicular to and extending from opposing sides of the front panel (14 figure 6 below); a top panel (12 figure 6 below), and a first top side panel (26 figure 6 below) and a second top side panel (24 figure 6 below) generally perpendicular to and extending from opposing sides of the top panel (12 figure 6 below); a rear panel (18 figure 6 below), and a first rear side panel (34 figure 6 below) and a second rear side panel (32 figure 6 below) generally perpendicular to and extending from opposing sides of the rear panel (18 figure 6 below); a bottom panel (16 figure 6 below), and a first bottom side panel (30 figure 6 below) and a second bottom side panel (28 figure 6 below) generally perpendicular to and extending from opposing sides of the bottom panel (16 figure 6 below); a front end panel (53 figure 6 below), and a first front end side panel (53A figure 6 below) and a second front end side panel (53B figure 6 below) generally perpendicular to and extend from opposing sides of the front end panel (53 figure 6 below); and, a bottom end panel (64 figure 6 below); wherein a top portion (figure 6 below) of the display ready case is at least partially separable from a bottom portion (figure 6 below) of the display ready case along a first line of weakness (48 figure 6 below) extending through the rear panel (18 figure 6 below), the first rear side panel (34 figure 6 below), and the second rear side panel (32 figure 6 below), and along a second line of weakness (40 figure 6 below) separating the first front side panel (38 figure 6 below) and the second front side panel (36 figure 6 below) from the first front end side panel (53A figure 6 below) and the second front end side panel (53B figure 6 below).  
Examiner Note: the first and second panels are “generally perpendicular to” in the assembled orientation in figure 4 below.

    PNG
    media_image1.png
    431
    766
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    663
    493
    media_image2.png
    Greyscale

With respect to claim 20, Gasior discloses the display case of claim 18 (above), wherein the bottom portion (figure 6 above) comprises the bottom panel (16 figure 6 above), the first bottom side panel (30 figure 6 above), the second bottom side panel (28 figure 6 above), the bottom end panel (64 figure 6 above), the front end panel (53 figure 6 above), the first front end side panel (53A figure 6 above), and the second front end side panel (53B figure 6 above).  
With respect to claim 21, Gasior discloses the display ready case of claim 20 (above), wherein the bottom portion (figure 4 above) further comprises a portion of the rear panel (18 figure 6 above), the first rear side panel (34 figure 6 above), and the second rear side panel (32 figure 6 above).  
With respect to claim 22, Gasior discloses the display read case of claim 18 (above), wherein the top portion (figure 4 above) comprises the top panel (12 figure 6 above), the first top side panel (26 figure 6 above), the second top side panel (24 figure 6 above), the front panel (14 figure 6 above), the first front side panel (28 figure 6 above), and the second front side panel (36 figure 6 above).  
With respect to claim 24, Gasior discloses the display ready case of claim 18 (above), wherein the second line of weakness (40 figure 6 above) separates the first front side panel (38 figure 6 above), the front panel (14 figure 6 above), and the second front side panel (36 figure 6 above) from the first front end side panel (53A figure 6 above), the front end panel (53 figure 6 above), and the second front end side panel (53B figure 6 above).  
With respect to claim 27, Gasior discloses the display read case of claim 18 (above), wherein the first front end panel (53A figure 6 above) contact the first bottom side panel (30 figure 4 above), and the second front end panel contacts (53B figure 6 above) the second bottom side panel (28 figure 4 above).  
With respect to claim 28, Gasior discloses the display read case of claim 27 (above), wherein the first front end panel (53A figure 6 above) adheres (page 2 [0020]) to the first bottom side panel (30 figure 6 above), and the second front end panel (53B figure 6 above) adheres to the second bottom side panel (28 figure 6 above).  
With respect to claim 29, Gasior discloses the display ready case of claim 18 comprising a plurality of corrugations (page 3 [0024]) extending from the front end panel (53 figure 6 above) through the front panel (14 figure 6 above), the top panel (12 figure 6 above), the rear panel (18 figure 6 above), and the bottom panel (16 figure 6 above), to the bottom end panel (64 figure 6 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gasior (US 20050184139 A1) in view of Steck (US 3542192 A).
With respect to claim 23, Gasior as applied to claim 22, above, discloses all the limitations of the claims except for wherein the top portion further comprises a portion of the rear panel, the first rear side panel, and the second rear side panel. However, in a similar field of endeavor, Steck taught of a first line of weakness that crosses within a rear panel (item 27 figure 1 below). Therefore, it would have been obvious to one of ordinary skill in the art of separable container making before the effective filing date of the claimed invention to substitute a first line of weakness on the rear fold line as taught by Gasior for a first line of weakness on the rear panel as disclosed by Steck since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, changing the placement of the first fold line would increase the accessibility window of the invention when separated and maintain the same functionality of Gasiors invention. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Examiner Note: It is common in the field of separable containers to have a line of weakness within the rear panel, it is also discussed in Maus (US 6755306 B2).

    PNG
    media_image3.png
    688
    517
    media_image3.png
    Greyscale

	With respect to claim 25, the references as applied to 18, above, disclose all the limitations of the claims except for wherein the first line of weakness extends through an access region. However, in a similar field of endeavor, Steck taught of a first line of weakness that crosses an access region (finger tab item 33 figure 1 below). Therefore, it would have been obvious to one of ordinary skill in the art of separable containers before the effective filing date of the claimed invention to include an access region as taught by Steck in the first line of weakness of Gasior since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Gasior teaches a first line of weakness and adding an access region as taught by Steck would maintain the same functionality of Gasior (i.e. being separable on the first line of weakness), making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 19, 26 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gasior (US 20050184139 A1).
	With respect to claim 19, the references as applied to 18, above, disclose all the limitations of the claims except for wherein an access region extending from the first front side panel to the second front side panel. This detail can be considered as a change of shape of Gasiors design and not novel in view of the guidelines established In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The extension of an access region extending from the first front side panel to the second side panel is only a modification in the already existing access region of Gasior, said modification still provides the same results as Gasior (i.e. making it easier for the user to access the front panel to separate the top and bottom portions). Essentially, Gasior and the present invention operate the same with the same working pieces, the only difference is the shape of Gasior shorter access region and the current applications larger access region. In re Dailey established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." Examiner has considered related details in the specification and has concluded that the modification of the access region does not hold any foreseen benefit over the current U.S.C 102 a (1) rejection art above, Gasior (US 20050184139 A1). The application has presented no argument which shows that the particular configuration of their access region is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of having access to the means to separate the top and bottom portion of Gasiors invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
	With respect to claim 16, the references as applied to 18, above, disclose all the limitations of the claims except for wherein a size and shape of the front end panel is the same as a size and shape of the bottom end panel. This detail can be considered as a change of shape of Gasiors design and not novel in view of the guidelines established In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Gasiors invention already illustrates a similar front end and bottom end panel, to have identical panels is only a modification in the already existing panels of Gasior, said modification still allows for the same results as Gasior (i.e. connecting the two panels). Essentially, Gasior and the present invention operate the same with the same working pieces, the only difference is the shape of Gasior front end and bottom end panels and the current applications front end and bottom end panels. In re Dailey established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." Examiner has considered related details in the specification and has concluded that the modification of the front end and bottom end panels do not hold any foreseen benefit over the current U.S.C 102a (1) rejection art above, Gasior (US 20050184139 A1). The application has presented no argument which shows that the particular configuration of their panels is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of attaching the front end panel to the bottom end panel of Gasiors invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
	With respect to claims 30-33, the references as applied to 18, above, disclose all the limitations of the claims except for the direction of a plurality of corrugations in regards to each panel. These claims are previously rejected as introducing new matter as mentioned, above in the 112 rejection. Additionally, these claims are viewed as not novel in view of In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) which held the use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art.” The specification failed to outline any advantages of the claimed arrangement for the plurality of corrugations. To achieve a similar result as the application, one would only need to rearrange the direction of the corrugation of Gasiors invention (even so, there are only a finite number of orientations so it would at least have been obvious to try). Further, the idea of directionally different corrugation in a single container is not novel, as it is present in other prior art, including Freiborg (US 20020195482 A1). The addition of this feature would not change the functionality of Gasiors invention. Therefore, the application has presented no argument which shows that the particular configurations of corrugation is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious as an alternate design choice while maintaining the same overall functionality as Gasiors invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.S./Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735